NIX, Judge.
Plaintiff in Error, William Thomas Fields, Jr., hereinafter referred to as defendant was charged in the Common Pleas Court of Oklahoma County with the offense of “Operating a Motor Vehicle Without a Drivers License and While his License Was Suspended — Second Offense”. He was tried by a jury, found guilty, and punishment assessed at a fine of $100.00 and imprisonment of 45 days in the County Jail. From that judgment and sentence he has filed his timely appeal in this Court on August 27, 1964. Several extensions of time in which to brief were granted to defense counsel, and at the time of oral argument — since no briefs were filed nor argument presented — the cause wás submitted on the record.
This Court has held in cases too numerous to list, that where defendant appeals from a judgment of conviction, and no briefs are filed or argument presented, this Court will examine the evidence to ascertain if it supports the verdict; and examine the information, instructions excepted to, and the judgment, and if no fundamental error is apparent, the judgment will be affirmed.
This we have done. The evidence is sufficient, and we find no error worthy of reversal. The judgment and sentence of the trial court is hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.